Citation Nr: 1520526	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-05 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for residuals of lacerations of the right hand and right fifth finger.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

3.  Entitlement to service connection for right L5-S1 radiculopathy (claimed as neurological disorder with numbness, loss of range of motion, and pain of the right lower extremity), as secondary to the service-connected left hip tendinitis. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1978 to December 1978, and from October 1980 to February 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) from November 2011, December 2012, and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A claim for service connection for PTSD and depression was received by VA in August 2010.  A claim for an increase disability rating for residuals of lacerations of the right hand and right fifth finger was received in May 2011.  The November 2011 rating decision denied an increased disability rating in excess of 10 percent for residuals of lacerations of the right hand and right fifth finger and denied service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  

A claim for service connection for numbness, loss of range of motion, and pain in the right lower extremity, as secondary to the service-connected left hip tendinitis, was received in August 2012.  The December 2012 rating decision denied service connection for right L5-S1 radiculopathy.  The August 2014 rating decision continued the denial of an increased disability rating in excess of 10 percent for residuals of lacerations of the right hand and right fifth finger.

In March 2015, the Veteran testified at a Board videoconference hearing at the local RO in St. Paul, Minnesota, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The issues of service connection for a right hip disorder, back disorder, and left leg disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2015 written statement from the Veteran.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for an acquired psychiatric disorder and right L5-S1 radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the March 2015 Board hearing, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal for an increased disability rating for residuals of lacerations of the right hand and right fifth finger.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal as to the claim for an increased disability rating in excess of 10 percent for residuals of lacerations of the right hand and right fifth finger are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn appeal for an increased disability rating for residuals of lacerations of the right hand and right fifth finger is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).    

Withdrawal of the Appeal for Increased Rating 
for Residuals of Lacerations of the Right Hand and Right Fifth Finger

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on the record of the December 2014 Board hearing, the Veteran withdrew the appeal for an increased disability rating for residuals of lacerations of the right hand and right fifth finger; therefore, there remain no allegations of errors 

of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the claim, and it will be dismissed without prejudice to refiling. 


ORDER

The appeal for an increased disability rating in excess of 10 percent for residuals of lacerations of the right hand and right fifth finger has been withdrawn and is dismissed.


REMAND

Service Connection for an Acquired Psychiatric Disorder 

The Veteran's personal trauma stressor that occurred in 1981 while on active duty has been corroborated through lay statements from family members.  See 38 C.F.R. § 3.304(f)(5).  The Veteran was provided with a VA examination in August 2011 to assist in determining the nature and etiology of the claimed acquired psychiatric disorder.  The August 2011 VA examiner opined that she could not determine whether the Veteran currently meets or has previously met the criteria for PTSD without resorting to mere speculation because the Veteran was not providing accurate information regarding her psychological and emotional state at the time of the VA examination.  The VA examiner further diagnosed the Veteran with major depressive disorder and opined that the Veteran's depression did not appear to be related to her military service.  The VA examiner did not provide a rationale for this opinion.   

A VA addendum medical opinion was obtained in October 2012.  The VA examiner opined that there was no clear connection between the Veteran's depression and her military sexual trauma or miliary service.  The VA examiner again did not provide a rationale for this opinion.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the acquired psychiatric disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).

Service Connection for Right L5-S1 Radiculopathy

The Veteran was provided with a VA examination in November 2012 to assist in determining the nature and etiology of the claimed right L5-S1 radiculopathy.  The VA examiner noted that the Veteran's gait was abnormal and antalgic on the right.  The VA examiner opined that the right L5-S1 radiculopathy was less likely than not proximately due to or the result of the left hip tendinitis because left hip trochanteric pain and altered gait do not cause radiculopathy. 

A VA addendum medical opinion was obtained in January 2013 to address the question of whether the right L5-S1 radiculopathy was aggravated by the service-connected left hip tendinitis.  The VA examiner opined that hip tendonitis would not alter the natural course of the right L5-S1 radiculopathy without evidence of an abnormal gait from the hip.  The Board finds the January 2013 VA addendum medical opinion is inadequate because it is based on the inaccurate factual predicate that the Veteran did not have an abnormal gait.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the right L5-S1 radiculopathy.  See McLendon, 20 Vet. App. at 83.         

Accordingly, the issues of service connection for an acquired psychiatric disorder and service connection for right L5-S1 radiculopathy are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to obtain an opinion as to the nature and etiology of the claimed (1) right L5-S1 radiculopathy as secondary to the service-connected left hip tendinitis, and (2) acquired psychiatric disorders.  The claims file should be provided to the examiner.  The VA examiner should diagnose all Axis I psychiatric disorders (other than drug and alcohol dependence) and then, based upon a review of all the record (including service treatment records, post-service VA and private treatment records, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale with respect to each diagnosed disability:   

Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder was incurred in or caused by active service?  In rendering this opinion, the VA examiner should note that the an in-service 1981 personal trauma stressor has been corroborated.  

The examiner should express an opinion as to whether the Veteran meets the criteria for PTSD.  If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should opine as to whether the claimed stressor(s) is(are) related to the corroborated in-service personal trauma. 

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed right L5-S1 radiculopathy was caused by the service-connected left hip tendinitis? 

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed right L5-S1 radiculopathy was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected left hip tendinitis?  In rending this opinion, the VA examiner should note and address the role of an abnormal gait.

2.  Then, readjudicate the appeal.  If any of the issues remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


